DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species III in the reply filed on 8/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, 13-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 3 and 13, the limitations “the first sidewall” in Lines 2 and 5, “the second sidewall” in Line 3 and 5-6, “the first longitudinal edge” in Line 5 and “the second longitudinal edge” in Line 6 render the claims indefinite in the Examiner’s position.  Applicant’s claims establish that the bracket frame and locking plate each have sidewalls (first and second) and longitudinal edges (first and second).  However, in 
Re. Cls. 4 and 14, the limitation “the first sidewall and the second sidewall” renders the claim indefinite since it is unclear whether the limitation refers to the first and second sidewall on the bracket frame or on the locking plate.  It is suggested that the Applicant amend this limitation to read “the first sidewall and second sidewall of the bracket frame” to overcome this issue. 
Re. Cls. 7 and 17, the limitation “one notch is formed in the first and second sidewalls near the first end of the bracket frame and one notch” renders the claim indefinite since it is unclear if the notches being claimed in this limitation refer back to the notches from claim 1 or establish different notches.  Since there is no language which link the notches in claim 7/17 to claim 1/10, it appears as though these notches are additional notches.  However, when considering Applicant’s disclosure, including the presented figures, the notches appear to be the same structure.  Therefore, it is suggested that the Applicant amend the limitation to read “one notch of the notches is formed in the first and second sidewalls near the first end of the bracket frame and one notch of the notches” or something equivalent to overcome this issue. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stempei US 3765634 (hereinafter Stempei).
Re. Cl. 1, Stempei discloses: A bracket (10, Fig. 1-2) for mounting a cable management assembly (see Fig. 1-2, the bracket is capable of being used to mount a cable management assembly using fastener 78 or using shelf for supporting/managing cables), the bracket comprising: a bracket frame (44, Fig.  3) having a base (48, Fig. 3-4) with a first end and a second end (see Fig. 3), a first sidewall (54, Fig. 3) extending from the base (see Fig. 3), and a second sidewall extending from the base (53, Fig. 3), the first side wall and the second wall each include notches (58, 60, 62, 64, Fig. 3); and a locking plate (46, Fig. 3) secured to the bracket frame (see Fig. 1-2) the locking plate having a base (48, Fig. 3) with a first end and a second end (see Fig. 3), a first sidewall extending from the base (54, Fig. 3), and a second sidewall extending from the base (53, Fig. 3); whereby a fastener (78, Fig. 2) (see Fig. 2).
Re. Cl. 2, Stempei discloses: the bracket frame is U-shaped and the locking plate is U-shaped (see Fig. 3, both 44 and 46 are U-shaped due to surfaces 48, 53 and 54).
Re. Cl. 3, Stempei discloses: the base of the bracket frame is rectangular with a first longitudinal edge and a second longitudinal edge (see Fig. 3, longitudinal edges where 53 and 54 extend from base 48), the first sidewall resides along the first longitudinal edge and the second sidewall resides along the second longitudinal edge (see Fig. 3); and wherein the base of the locking plate is rectangular with a first longitudinal edge and a second longitudinal edge (see Fig. 3, longitudinal edges where 53 and 54 extend from base 48), the first sidewall resides along the first longitudinal edge and the second sidewall resides along the second longitudinal edge (see Fig. 3).
Re. Cl. 4, Stempei discloses: the first sidewall and the second sidewall each include an interior side and an exterior side (see Fig. 3), the notches in the first sidewall and the second sidewall extend from the exterior side to the interior side of the first and second sidewalls (see Fig. 3).
Re. Cl. 5, Stempei discloses: the notches are U-shaped for receiving parallel wires of a wire basket (see Fig. 3).
Re. Cl. 6, Stempei discloses: the notches formed in the first sidewall and the notches formed in the second sidewall are aligned with each other (see Fig. 3).
Re. Cl. 7, Stempei discloses: one notch is formed in the first and second sidewalls near the first end of the bracket frame and one notch is formed in the first and second sidewalls near the second end of the bracket frame (see Fig. 3, first and second ends being top and bottom as shown in Fig. 3).
Re. Cl. 8, Stempei discloses: the base of the bracket frame having a through hole for receiving the fastener and the locking plate having a through hole for receiving the fastener, whereby the through hole in the bracket frame is aligned with the through hole in the locking plate (see Fig. 3, through holes 80).
Re. Cl. 10, Stempei discloses: A wire basket assembly (Fig. 1-2) for mounting a cable cleat assembly to a wire basket (34, Fig. 1-2; the assembly is capable of mounting a cable cleat assembly using fastener 78), wherein the wire basket assembly comprising: a wire basket (34, Fig. 1-2; the shelf member 34 is a “basket” since the term basket is defined as a receptacle made of interwoven material; as can be seen in Fig. 1-2, the shelf is a receptacle since it receives items and is made of interwoven wires; definition taken from www.merriam-webster.com/dictionary) having a first plurality of cross wires disposed parallel to each other (18, 22, 20, 24 Fig. 2), a second plurality of cross wires (26s, Fig. 2) disposed parallel to each other and perpendicular to the first plurality of cross wires (see Fig. 2), wherein the first plurality of cross wires and the second plurality of cross wires form a grid (see Fig. 2); and a wire basket bracket (10, Fig. 2) secured to the wire basket (see Fig. 2), wherein the wire basket bracket comprising a bracket frame (44, Fig. 3) and a locking plate (46, Fig. 3); the bracket frame having a base (48, Fig. 3)  with a first end 3and a second end (see Fig. 3), a first sidewall extending from the base (54, Fig. 3), and (53, Fig. 3), the first side wall and the second wall each include notches for receiving cross wires of the wire basket (58, 60, 62, 64 Fig. 3); and the locking plate having a base (48, Fig. 3) with a first end and a second end (see Fig. 3), a first sidewall extending from the base (54, Fig. 3), and a second sidewall extending from the base (53, Fig. 3); whereby a fastener (78, Fig. 2) secures the bracket frame and the locking plate to the cable cleat assembly (see Fig. 2).
Re. Cl. 11, Stempei discloses: the first plurality of cross wires and the second plurality of cross wires form rectangular openings in the grid (see Fig. 2-3).
Re. Cl. 12, Stempei discloses: the bracket frame is U-shaped and the locking plate is U-shaped (see Fig. 3, both 44 and 46 are U-shaped due to surfaces 48, 53 and 54).
Re. Cl. 13, Stempei discloses: the base of the bracket frame is rectangular with a first longitudinal edge and a second longitudinal edge (see Fig. 3, longitudinal edges where 53 and 54 extend from base 48), the first sidewall resides along the first longitudinal edge and the second sidewall resides along the second longitudinal edge (see Fig. 3); and wherein the base of the locking plate is rectangular with a first longitudinal edge and a second longitudinal edge (see Fig. 3, longitudinal edges where 53 and 54 extend from base 48), the first sidewall resides along the first longitudinal edge and the second sidewall resides along the second longitudinal edge (see Fig. 3).
Re. Cl. 14, Stempei discloses: the first sidewall and the second sidewall each include an interior side and an exterior side (see Fig. 3), the notches in the first sidewall (see Fig. 3).
Re. Cl. 15, Stempei discloses: the notches are U-shaped for receiving parallel wires of wire basket (see Fig. 3).
Re. Cl. 16, Stempei discloses: the notches formed in the first sidewall and the second sidewall are aligned with each other (see Fig. 3).
Re. Cl. 17, Stempei discloses: one notch is formed in the first and second sidewalls near the first end of the bracket frame and one notch is formed in the first and second sidewalls near the second end of the bracket frame (see Fig. 3, first and second ends being top and bottom as shown in Fig. 3).
Re. Cl. 18, Stempei discloses: the base of the bracket frame having a through hole for receiving the fastener and the locking plate having a through hole for receiving the fastener, whereby the through hole in the bracket frame is aligned with the through hole in the locking plate (see 80a, Fig. 3).
Re. Cl. 20, Stempei discloses: the locking plate passes through a rectangular opening in the grid and the notches in the bracket frame engage the first plurality of cross wires of the wire basket (see Fig. 3, pass through rectangular opening between 26s and engage first plurality of cross wires 20, 24); and wherein the cable cleat assembly and the locking plate are rotated to position the cable cleat assembly to receive cables running a length of the wire basket and to position the locking plate parallel with the bracket frame (see Fig. 2-3, it is the Examiner’s position that the limitation is an intended use recitation since the cable cleat is not positively recited and the locking plate is capable of being rotated so that it aligns with plate 44 and secures to the grid as shown in Fig. 2 using fastener 78).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stempei in view of Finco US 2003/0108385 (hereinafter Finco).
Re. Cls. 9 and 19, Stempei discloses the through hole is the bracket frame is circular (see 80, Fig. 3) but does not disclose that the through hole in the locking plate is rectangular.  Finco discloses a bracket (Fig. 3) which includes a bracket frame (12, Fig. 3) and a locking plate (11, Fig. 3) that align with one another to secure to wire members (7, Fig. 2) by a fastener (see Fig. 8 for example) passing through aligned openings (see 24 and 25, Fig. 3).  Re. Cl. 9, Finco discloses through hole in the bracket frame is circular (see 24, Fig. 3) but does not disclose that the through hole in the locking plate is rectangular (see 25, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aligned openings of Stempei to have one circular and one rectangular as disclosed by Finco since Finco states that such a modification is a functionally equivalent to having two aligned circular apertures (Paragraph 0036, Lines 1-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cretella US 2020/0244055, Winn US 2015/0078809, Winn US 2006/0038091, Buenning US 6454487, and Engell US 9770138 disclose other known brackets for mounting to a wire grid which the Examiner presents for Applicant’s consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632